Citation Nr: 0519436	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-13 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Anchorage, 
Alaska


THE ISSUE

Entitlement to payment for the cost of unauthorized medical 
services provided by a private medical facility on January 9, 
2002.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1972 to January 
1974.


REMAND

The veteran is seeking entitlement to payment or 
reimbursement for expenses incurred at a private medical 
facility on January 9, 2002.  The Board of Veterans' Appeals 
(Board) notes that the Department of Veterans Affairs Medical 
Center (VAMC) in Anchorage, Alaska denied the veteran's claim 
for payment or reimbursement on the basis that he is not 
eligible under the criteria set forth in 38 U.S.C.A. § 1728 
(West 2002).

However, the Board notes that the Veterans Millennium Health 
Care and Benefits Act, which became effective in May 2000, 
also provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility for those veterans who are active 
Department health-care participants (enrolled in the annual 
patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725 (West 2002); Pub. L. No. 106-117, 113 Stat. 1556 
(1999).

Under the provisions of 38 U.S.C.A. § 1725, the term 
"emergency treatment" is defined as medical care or services 
furnished when Department of Veterans Affairs (VA) or other 
Federal facilities are not feasibly available and an attempt 
to use them beforehand would not be reasonable, when such 
care or services are rendered in a medical emergency of such 
nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1) (added by Pub. L. No. 
106-117).

On July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  66 
Fed. Reg. 36,467, 36,472.  Those interim regulations are now 
final, and are codified at 38 C.F.R. § 17.1000-.1008 (2004).  
The regulations, consistent with the statute, became 
effective in May 2000.  Thus, because the treatment at issue 
in this case was received in January 2002, and because the 
veteran's claim for reimbursement was filed sometime 
thereafter, both 38 U.S.C.A. § 1725 and its implementing 
regulations potentially apply to the veteran's claim, and 
therefore must be considered at this time.

Having reviewed the complete record before us, the Board 
believes that the provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations have not been addressed by the VAMC 
in this case.  

In addition, there are certain facts that have yet to be 
established by the record that would be relevant to any 
determination made as to the impact of the new law on the 
veteran's claim.  For example, the record does not reflect 
the filing date of the veteran's claim so that a 
determination may be made as to its timeliness under 38 
U.S.C.A. § 1725, and although the outstanding medical expense 
of $247 would imply that the veteran was not covered by a 
medical plan for the subject medical expense on January 9, 
2002, there is no evidence in the record establishing that 
such is the case.  

Therefore, the Board concludes that a remand of this case is 
necessary so that the VAMC may have the opportunity to 
readjudicate this claim under the provisions of 38 U.S.C.A. § 
1725 and its implementing regulations, and to develop any 
evidence necessary for that readjudication.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) (VCAA), and its implementing 
regulations, court decisions, and VA 
directives is completed.  Further action 
under the VCAA should at least include 
providing appellant with a VCAA notice 
letter that sets forth the law and 
regulations applicable to claims under 
38 U.S.C.A. § 1728 (West 2002) and 
38 U.S.C.A. § 1725 (West 2002), and the 
respective obligations of VA and the 
appellant to provide evidence in the 
context of the appellant's claim. 

2.  The VAMC should gather any additional 
evidence that is necessary in order to 
adjudicate the veteran's claim for 
reimbursement of medical expenses 
incurred at a private facility on January 
9, 2002, under the provisions of 38 
U.S.C.A. § 1725, and associate such 
evidence with the record.  

3.  The case should then be readjudicated 
under the provisions of 38 U.S.C.A. 
§ 1725 on the basis of the additional 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




